Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 1 of 45



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                                                 MDL No. 2599
                                                 Master File No. 15-02599-MD-MORENO
                                                 Economic Loss No. 14-24009-CV-MORENO

   IN RE

   TAKATA AIRBAG PRODUCTS
   LIABILITY LITIGATION
   ____________________________________/

   BRIDGET BOYD, et. al., individually and
   on behalf of all others similarly situated,

                 Plaintiffs,

           v.

   FCA US LLC,

               Defendant.
   ____________________________________/




                   ORDER GRANTING IN PART AND DENYING IN PART
                         FCA US LLC’S MOTION TO DISMISS
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 2 of 45



                                         I.      INTRODUCTION

           This multidistrict litigation consolidates allegations of economic loss and personal injury

   related to airbags manufactured by former-defendants Takata Corporation and TK Holdings

   (collectively, “Takata”) and equipped in vehicles distributed by FCA US LLC. The allegations

   are that FCA’s vehicles were equipped with Takata airbags containing the chemical ammonium

   nitrate, which creates a small explosion to inflate the airbags during a crash. Plaintiffs, who are

   consumers of FCA’s vehicles, contend that when exposed to high heat and humidity, the explosion

   is much more forceful and can cause significant injuries and even death.

           The crux of Plaintiffs’ legal claims is that FCA knew or should have known of the Takata

   inflator defect prior to installing the Takata airbags in their vehicles, and that FCA concealed from,

   or failed to notify, the Plaintiffs and the general public of the full and complete nature of the inflator

   defect. Plaintiffs allege that as a result of FCA’s concealment, Plaintiffs would not have purchased

   their vehicles or would not have paid as much for them as they did.

           FCA vigorously contests the sufficiency of the allegations supporting the myriad of claims

   remaining in the 46-count Complaint. The Court has thoroughly reviewed the allegations in the

   Complaint and the arguments in the parties’ moving papers. This Order resolves all remaining

   claims asserted by the Consumer Plaintiffs against FCA.

           For the reasons explained below, FCA’s Motion to Dismiss (D.E. 2983) is GRANTED IN

   PART as follows:

               •   The nationwide-class Magnuson-Moss Warranty Act claim (Count 1) is
                   DISMISSED in full;

               •   The statewide-class breach of implied warranty claims under the laws of
                   Indiana, New York, and North Carolina (Counts 22, 36, and 38), and the
                   duplicative claim under California law (Count 15), are DISMISSED;




                                                     -2-
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 3 of 45



             •   The statewide-class statutory consumer protection claims under the laws of
                 Alabama, Florida, Indiana, and Pennsylvania (Counts 7, 16, 21, and 40) are
                 DISMISSED in full, and the claims under the laws of California, Georgia,
                 and Illinois (Counts 12, 18, and 20) are DISMISSED only to the extent they
                 seek damages;

             •   The fraud claim (Count 4) is DISMISSED as to named-Plaintiffs
                 Arlen Sturgis (Mississippi), and T’Keya Cooper, Jamelle Lowery, and
                 Michael McClellion (South Carolina), and as to all putative class members
                 whose fraud claims are governed under the laws of Alabama, Florida,
                 Indiana, Mississippi, and South Carolina;

         •       The unjust enrichment claim (Count 5) is DISMISSED as to all putative
                 class members whose unjust enrichment claims are governed under the laws
                 of Alabama, Arizona, Florida, Indiana, Maryland, Mississippi, New Jersey,
                 North Carolina, and Ohio, and as to these named-Plaintiffs:
                 Laurie Reynolds (Arizona); Ronaldo Maldia (California); Daniel Dwinnells
                 (Maryland); Michael Eikenberry, Kenneth Fischer, Deborah Hillyer,
                 Dave Krzeminski, and Elizabeth Washington (Michigan); Arlen Sturgis
                 (Mississippi); Gene Marsilio (New Jersey); Laquintha O’Neal and
                 Terrie Swanson (North Carolina); Victoria Lykins and Reginald Price
                 (Ohio); Jamelle Lowery (South Carolina); and Bridget Boyd (Texas); and

         •       The negligence claim (Count 6) is DISMISSED as to all named-Plaintiffs
                 whose negligence claims are governed under the laws of Alabama, Arizona,
                 Florida, Georgia, Indiana, Mississippi, Missouri, New Jersey, New York,
                 Ohio, and Texas, and as to all putative class members whose negligence
                 claims are governed under the laws of these states.

         Furthermore, the Motion to Dismiss is DENIED as to the following claims, which will

   proceed to summary judgment:

             •   The statewide-class statutory consumer protection and breach of implied
                 warranty claims in Counts 8–14, 17–20, 23–35, 37, 39, and 41–46;

             •   Claims for fraud (Count 4) asserted by all named-Plaintiffs whose claims
                 are governed under the laws of Arizona, Arkansas, California, Georgia,
                 Illinois, Maryland, Massachusetts, Michigan, Missouri, New Jersey,
                 New York, North Carolina, Ohio, and Texas;

             •   Claims for unjust enrichment (Count 5) asserted by these named-Plaintiffs:
                 Cathy Parker and Bobbie Simmons (Arkansas); Rushelle Gonder and
                 Pedro Lucero (California); Michelle Gibson and Debrah Johnson (Georgia);
                 John Fuesting and Priscilla Fuesting (Illinois); Carla Campagnone



                                                -3-
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 4 of 45



                   (Massachusetts); Randy Nielsen (Michigan); Jason Williams (Missouri);
                   Rmzy Abdallah (New York); Marcia Griffith (Pennsylvania);
                   T’Keya Cooper (South Carolina); and Shanna Moore (Texas); and

               •   Claims for negligence (Count 6) asserted by these named-Plaintiffs:
                   Cathy Parker and Bobbie Simmons (Arkansas) and Daniel Dwinnells
                   (Maryland).

                                      II.     LEGAL STANDARD

           “A pleading that states a claim for relief must contain . . . a short and plain statement of the

   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion

   to dismiss, the “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

   to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

           A claim has facial plausibility when “the plaintiff pleads factual content that allows the

   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

   (citing Twombly, 550 U.S. at 556). Although legal conclusions can provide the framework of the

   complaint, they must be supported by factual allegations. Id. at 679. Detailed factual allegations

   are not required, but the complaint must offer more than “labels and conclusions” or “a formulaic

   recitation of the elements of the cause of action.” Twombly, 550 U.S. at 555 (citation omitted).

   The factual allegations must be enough to “raise a right to relief above the speculative level.” Id.

   (citations omitted).

           Where a cause of action sounds in fraud, the allegations in the complaint must satisfy the

   particularity pleading requirement of Federal Rule of Civil Procedure 9(b). Under Rule 9(b), “a

   party must state with particularity the circumstances constituting fraud or mistake”; although

   “conditions of a person’s mind,” such as malice, intent, and knowledge may be alleged generally.

   Fed. R. Civ. P. 9(b). To comply with Rule 9(b), a plaintiff must allege: (1) the precise statements,



                                                     -4-
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 5 of 45



   documents, or misrepresentations made; (2) the time, place, and person responsible for the

   statement; (3) the content and manner in which these statements misled the plaintiffs; and (4) what

   the defendants gained by the alleged fraud. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116

   F.3d 1364, 1380–81 (11th Cir. 1997) (per curiam) (citation omitted). In other words, a plaintiff is

   required to plead the “who, what, when, where, and how” pertaining to the underlying fraud.

   See Garfield v. NDC Health Corp., 466 F.3d 1255, 1262 (11th Cir. 2006) (citation omitted). The

   purpose of particularity pleading is to alert the defendants to their precise misconduct and protect

   them against baseless charges of fraudulent behavior. See Durham v. Bus. Mgmt. Assocs., 847

   F.2d 1505, 1511 (11th Cir. 1988) (citation omitted).

           Finally, at the motion to dismiss stage, the Court must view the allegations in the complaint

   in the light most favorable to the plaintiffs and accept well-pleaded facts as true. See St. Joseph’s

   Hosp., Inc. v. Hosp. Corp. of Am., 795 F.2d 948, 954 (11th Cir. 1986).

                                         III.    DISCUSSION

           In a previous order, the Court resolved FCA’s personal jurisdiction challenge and ruled on

   the sufficiency of the allegations supporting the Racketeer Influenced and Corrupt Organizations

   Act claims. See In re Takata Airbag Prods. Liab. Litig., 396 F. Supp. 3d 1101 (S.D. Fla. 2019).

   After thoroughly reviewing the Complaint and the moving papers, the Court dismissed the RICO

   claims (Counts 2 and 3), and the “Direct-File Action” in its entirety for lack of personal

   jurisdiction.

           The Court will now resolve FCA’s challenges to the claims remaining in the 46-count

   Complaint, which includes: a nationwide-class claim under the Magnuson-Moss Warranty Act

   (Count 1); nationwide-class common-law claims for fraud, unjust enrichment, and negligence

   (Counts 4–6); and statewide-class claims alleging breach of implied warranty and violations of



                                                   -5-
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 6 of 45



   various state unfair and deceptive trade practices statutes (Counts 7–46). Before addressing the

   sufficiency of the allegations, the Court will determine the substantive law governing the claims

   of each named-Plaintiff.

   A.      APPLICABLE LAW

           Questions of federal law in cases transferred under 28 U.S.C. Section 1407 are governed

   by the clearly settled law of the transferee court’s circuit. See In re Managed Care Litig., 150 F.

   Supp. 2d 1330, 1336 (S.D. Fla. 2001) (citing Murphy v. F.D.I.C., 208 F.3d 959, 966 (11th Cir.

   2000) (“Since the federal courts are all interpreting the same federal law, uniformity does not

   require that transferee courts defer to the law of the transferor circuit.”) (citing In re Korean Air

   Lines Disaster of September 1, 1983, 829 F.2d 1171, 1176 (D.C. Cir. 1987) (ruling, in the context

   of a Section 1407(a) transfer, that “[b]inding precedent for all is set only by the Supreme Court,

   and for the district courts within a circuit, only by the court of appeals for that circuit”))).

           Questions arising under state law are generally governed by the substantive state law

   dictated by the choice of law rules of the federal court’s state. See Grupo Televisa, S.A. v.

   Telemundo Commc’ns Grp., Inc., 485 F.3d 1233, 1240 (11th Cir. 2007). But in cases transferred

   under Section 1407, the transferee court must apply the substantive state law dictated by the choice

   of law rules of the transferor court’s state. See In re Takata Airbag Prods. Liab. Litig., 193 F.

   Supp. 3d 1324, 1332 (S.D. Fla. 2016) (quoting In re Managed Care Litig., 298 F. Supp. 2d 1259,

   1296 (S.D. Fla. 2003)).

   B.      CHOICE-OF-LAW ANALYSIS

           The Complaint consolidates the Plaintiffs and the claims that were filed in the

   Dwinnells Complaint in the Eastern District of Michigan and later transferred to this Court by the

   Judicial Panel on Multidistrict Litigation, with the claims of Plaintiff Victor Khoury, the only



                                                     -6-
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 7 of 45



   plaintiff to file his claims directly in this MDL proceeding. See In re Takata Airbag Prods. Liab.

   Litig., 379 F. Supp. 3d 1333, 1336–37 (S.D. Fla. 2019) (summarizing procedural and substantive

   background of the Dwinnells Complaint). The claims asserted by Khoury were previously

   dismissed in their entirety, thus obviating any choice of law analysis here. See In re Takata Airbag

   Prods. Liab. Litig., 396 F. Supp. 3d at 1169 & n.17.

          For the remaining named-Plaintiffs, the Court will now apply Michigan choice of law rules,

   which recognize a presumption in favor of lex fori and apply Michigan law “unless a ‘rational

   reason’ to do otherwise exists.” Std. Fire Ins. Co. v. Ford Motor Co., 723 F.3d 690, 693 (6th Cir.

   2013) (quoting Sutherland v. Kennington Truck Serv., Ltd., 562 N.W. 2d 466, 471 (Mich. 1997)).

   In determining whether there is a rational reason to displace Michigan law, the Court must

   undertake a two-step analysis. Sutherland, 562 N.W. 2d at 471. First, the Court “must determine

   if any foreign state has an interest in having its law applied. If no state has such an interest, the

   presumption that Michigan law will apply cannot be overcome.” Id. On the other hand, if a foreign

   state does have an interest in having its law applied, the Court “must then determine if Michigan’s

   interests mandate that Michigan law be applied, despite the foreign interests.” Id. (citing Olmstead

   v. Anderson, 400 N.W. 2d 292, 304–05 (Mich. 1987)).

          As in the Whitaker Order, the Court finds that for the named-Plaintiffs that purchased or

   leased their vehicle in their state of residence, there is a “rational reason” to depart from applying

   Michigan substantive law. (D.E. 3838 at 7–8 (the “Whitaker Order”) (citing In re Takata Airbag

   Prods. Liab. Litig., No. 14-24009-CV, 2016 WL 5848843, at *5 (S.D. Fla. Sept. 21, 2016); In re

   Takata Airbag Prods. Liab. Litig., No. 14-24009-CV, 2016 WL 6072406, at *6 (S.D. Fla. Oct. 14,

   2016)).) Accordingly, substantive law applies to these named-Plaintiffs as follows: Arizona law

   to Laurie Reynolds; Arkansas law to Cathy Parker and Bobbie Simmons; California law to



                                                   -7-
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 8 of 45



   Rushelle Gonder, Pedro Lucero, and Ronaldo Maldia; Georgia law to Michelle Gibson and

   Debrah Johnson; Illinois law to John Fuesting and Priscilla Fuesting; Maryland law to

   Daniel Dwinnells; Massachusetts law to Carla Campagnone; Michigan law to Deborah Hillyer

   and Dave Krzeminski; Mississippi law to Arlen Sturgis; Missouri law to Jason Williams;

   New Jersey law to Gene Marsilio; New York law to Rmzy Abdallah; North Carolina law to

   Laquintha O’Neal and Terrie Swanson; Ohio law to Victoria Lykins and Reginald Price;

   Pennsylvania law to Marcia Griffith; South Carolina law to T’Keya Cooper, Jamelle Lowery,

   and Michael McClellion; and Texas law to Bridget Boyd and Shanna Moore.

          Also like the Whitaker Order, the Court finds that Michigan substantive law applies to the

   named-Plaintiffs that purchased or leased their vehicle in a state where they do not live.

   (See D.E. 3838 at 8–9 (citing In re Takata Airbag Prods. Liab. Litig., 2016 WL 6072406, at *6).)

   These named-Plaintiffs include: Michael Eikenberry, Kenneth Fischer, Randy Nielsen, and

   Elizabeth Washington.

          Based on this choice-of-law analysis, certain claims must be dismissed. Because the

   substantive laws of Alabama, Florida, and Indiana do not apply to any named-Plaintiffs, the

   statutory claims arising under the laws of these states (Counts 7, 16, and 21–22) are DISMISSED

   in full; as are the common law claims (Counts 4–6) to the extent they are asserted under the laws

   of these states. By extension, all these counts are also DISMISSED as to all putative class

   members with these claims. See Wooden v. Bd. of Regents of Univ. Sys. of Georgia, 247 F.3d

   1262, 1288 (11th Cir. 2001) (“[A] claim cannot be asserted on behalf of a class unless at least one

   named plaintiff has suffered the injury that gives rise to that claim.”) (quoting Prado-Steiman ex

   rel. Prado v. Bush, 221 F.3d 1266, 1280 (11th Cir. 2000)).

          Even though FCA attacks these claims with several arguments, for sake of brevity and



                                                  -8-
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 9 of 45



   clarity, the Court will not specifically reference these claims or FCA’s corresponding arguments

   elsewhere in this Order. For the same reasons, the Court also will not reference these claims in

   the conclusion sections of each heading. Where applicable, however, the Court refers to these

   dismissals as the “choice-of-law dismissals.”

          Having determined the substantive law that governs the claims of each named-Plaintiff, the

   Court will now address the sufficiency of Plaintiffs’ allegations. The Court will begin by

   reviewing the fraud-based claims (common law and statutory), and then evaluate the remaining

   common law claims (negligence and unjust enrichment). Next, the Court will analyze the

   nationwide-class Magnuson-Moss Warranty Act claim and the statewide-class breach of implied

   warranty claims. And finally, the Court will assess FCA’s argument that the Sale Order bars all

   claims by certain named-Plaintiffs.

   C.     NATIONWIDE-CLASS COMMON-LAW FRAUD AND
          STATEWIDE-CLASS STATUTORY CONSUMER PROTECTION CLAIMS

          Plaintiffs assert a nationwide-class common-law fraud claim (Count 4) and numerous

   statewide-class statutory consumer protection claims (Counts 7–9, 12–14, 16–21, 24–25, 27, 30–

   32, 34–35, 37, 39–40, 42–43, and 45). The Court will first address the arguments common to both

   types of “fraud-based” claims, and then address claim-specific arguments. For ease of reference,

   the Court refers to the common-law fraud and statutory consumer protection claims as “fraud-

   based” claims; this term accurately describes the claims and is consistent with the Puhalla and

   Whitaker Orders. (See In re Takata Airbag Prods. Liab. Litig., --- F. Supp. 3d ---, 2020 WL

   2764196, at *6 (S.D. Fla. May 27, 2020) (“Puhalla Order”); D.E. 3838 at 10.)

          1.      Common Challenges

          FCA argues that all fraud-based claims should be dismissed because Plaintiffs fail to

   adequately allege: (1) that FCA had actual knowledge of the alleged inflator defect; (2) that FCA


                                                   -9-
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 10 of 45



    made material misrepresentations or omissions; and (3) that Plaintiffs relied on any of FCA’s

    material misrepresentations or omissions. FCA also urges that certain fraud-based claims are

    either time-barred, barred by the economic loss rule, or fail for lack of privity. The Court addresses

    each argument in turn.

                    a)       Knowledge of Inflator Defect

            First, FCA argues that all fraud-based claims must be dismissed because Plaintiffs fail to

    allege that FCA had actual knowledge of the inflator defect. Notably, “knowledge may be alleged

    generally.” In re Takata Airbag Prods. Liab. Litig., 396 F. Supp. 3d at 1118 (quoting Fed. R. Civ.

    P. 9(b)). And after closely reviewing the allegations in the Complaint, the Court found in a

    previous order that Plaintiffs sufficiently alleged that FCA had knowledge of the risks posed by

    installing Takata airbags in their vehicles. See id. at 1159.1 Accordingly, the Court declines to

    dismiss the fraud-based claims on this basis.

                    b)       Omissions and Misstatements

            Second, FCA argues that all fraud-based claims must be dismissed because Plaintiffs do

    not adequately allege that FCA either failed to disclose the Takata inflator defect, or made any

    actionable misstatements about the safety of its vehicles. Plaintiffs maintain that FCA breached a

    duty owed to the Plaintiffs by failing to fully inform them about the nature of the Takata inflator

    defect. Plaintiffs also contend that FCA made actionable misstatements by falsely touting the

    safety of their vehicles.




            1
              Throughout this litigation, the Court has made the same finding on similar allegations.
    See In re Takata Airbag Products Liab. Litig., --- F. Supp. 3d ---, 2020 WL 2764196, at *6 & n.5;
    In re Takata Airbag Products Liab. Litig., 193 F. Supp. 3d at 1336 (“The Court finds that Plaintiffs
    have sufficiently alleged Mazda’s knowledge of the alleged inflator defect . . . .”); In re Takata
    Airbag Products Liab. Litig., 255 F. Supp. 3d 1241, 1258 (S.D. Fla. 2017) (same as to Honda).


                                                    - 10 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 11 of 45



           In the Puhalla and Whitaker Orders, the Court resolved a similar challenge brought by

    Mercedes, Audi, Volkswagen, and General Motors. Looking to prior rulings in this case, the Court

    explained that, by definition, Plaintiffs cannot point to one particular statement because an

    omission is a non-statement. (See In re Takata Airbag Prods. Liab. Litig., --- F. Supp. 3d ---, 2020

    WL 2764196, at *7 (citing In re Takata Airbag Prods. Liab. Litig., 193 F. Supp. 3d at 1337–38);

    D.E. 3838 at 11 (citing same).) After reviewing those plaintiffs’ allegations, the Court found that

    they sufficiently alleged that Mercedes, Audi, Volkswagen, and General Motors had a duty to

    disclose the inflator defect, and thus declined to dismiss any of those plaintiffs’ claims. See id.

           Like the plaintiffs in Puhalla and Whitaker, Plaintiffs here also allege that FCA had a duty

    to disclose the inflator defect because it had exclusive and/or far superior knowledge and access

    to facts that were not known to or reasonably discoverable by Plaintiffs, and which FCA

    intentionally concealed from Plaintiffs, all the while making incomplete representations about the

    safety and reliability of their vehicles. (See D.E. 2758 at ¶¶ 235(a)–(c).) Therefore, for the reasons

    explained in the Puhalla and Whitaker Orders, and as the Court has throughout this litigation on

    similar allegations, the Court declines to dismiss any fraud-based claims on this ground.

           As for FCA’s “puffery” argument, the Court explained in the Puhalla and Whitaker Orders

    that “[a]lthough marketing materials about safety features may be construed as puffery when

    viewed in isolation, such marketing can ‘cross the line from mere puffery to active

    misrepresentations’ when statements about safety are read next to allegations that an automotive

    manufacturer had actual knowledge of the alleged safety defect.” (See In re Takata Airbag Prods.

    Liab. Litig., --- F. Supp. 3d ---, 2020 WL 2764196, at *8 (quoting In re Gen. Motors LLC Ignition

    Switch Litig., 257 F. Supp. 3d 372, 457 (S.D.N.Y. 2017); citing see also In re Toyota Motor Corp.,

    No. 8:10ML 02151 JVS (FMOx), 2012 WL 12929769, at *18 (C.D. Cal. May 4, 2012)



                                                    - 11 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 12 of 45



    (“Advertising a car as safe and reliable when it actually has a safety-related defect that may render

    it unable to stop is not ‘within the tolerable range of commercial puffery,’ especially because

    Toyota allegedly had exclusive knowledge of the SUA defect.”)); D.E. 3838 at 14 (citing same).)

           Like the plaintiffs in Puhalla and Whitaker, Plaintiffs here allege that FCA distributed

    marketing materials that touted FCA’s commitment to vehicle safety. (See D.E. 2758 at ¶¶ 127(a)–

    (h).) Among other examples, Plaintiffs allege that FCA: (1) promoted two vehicle models as

    receiving an Insurance Institute for Highway Safety “top safety pick” (both models later subject

    to recalls for the inflator defect); (2) published a press release touting that two vehicle models had

    achieved 5-star safety ratings from the National Highway Traffic Safety Administration (both

    models later subject to recalls for the inflator defect); and (3) published brochures for four vehicle

    models that specifically promoted the vehicles’ airbag features (each model later subject to recalls

    for the inflator defect). See id. at ¶¶ 73, 127(c)–(h). Plaintiffs also allege that, through these

    promotions, FCA “continuously maintained that Chrysler-branded vehicles were safe and

    reliable,” yet “uniformly concealed the Inflator Defect”—which was “material to decisions to

    purchase or lease Class Vehicles.” Id. at ¶ 126. And as discussed above, Plaintiffs sufficiently

    allege that FCA had actual knowledge of the inflator defect. See supra Sec.III.C.1.a; see also In

    re Takata Airbag Prods. Liab. Litig., 396 F. Supp. 3d at 1159. Taken together, the Court finds

    that Plaintiffs sufficiently allege that the promotion of vehicle safety in FCA’s marketing materials

    crosses the line from mere “puffery” to active misrepresentation.

           So, in addition to the duty to disclose, the Court also finds that Plaintiffs’ allegations of

    material misstatements—i.e. that FCA continued to promote the safety of their vehicles despite

    having actual knowledge of the inflator defect—are sufficient to survive the Motion to Dismiss.




                                                    - 12 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 13 of 45



    Of course, at summary judgment or trial, FCA can present evidence to disprove these allegations.

    But for now, the claims survive dismissal.

                   c)      Reliance

           Third, FCA argues that all fraud-based claims must be dismissed because Plaintiffs fail to

    adequately allege reliance on any statements made by FCA. In the Puhalla Order, this Court

    rejected the same argument and ruled that the plaintiffs sufficiently alleged reliance against

    Mercedes, Audi, and Volkswagen. See In re Takata Airbag Prods. Liab. Litig., --- F. Supp. 3d --

    -, 2020 WL 2764196, at *8–9 (citing In re Takata Airbag Prods. Liab. Litig., No. 14-24009, 2017

    WL 2406711, at *6 (S.D. Fla. June 1, 2017) (ruling same as to allegations against Takata); In re

    Takata Airbag Prods. Liab. Litig., No. 14-24009-CV, 2016 WL 5844872, at *3–4 (ruling same as

    to allegations against Subaru)).

           Like many of the plaintiffs before them, Plaintiffs here allege that they “were unaware

    of . . . omitted material facts,” “would not have acted as they did if they had known of the

    concealed or suppressed facts,” and that “[h]ad they been aware of the Defective Airbags . . . [they]

    either would not have paid as much for their Class Vehicles, or they would not have purchased or

    leased them at all.” (D.E. 2758 ¶¶ 240–41.) Once more, these allegations sufficiently plead

    reliance. Accordingly, the Court will not dismiss any fraud-based claims on this ground.

                   d)      Time Bars

           Fourth, FCA argues that fraud-based claims under the laws of Arizona, Georgia, Ohio, and

    Texas are barred by the statute of limitations. Plaintiffs disagree.

                           (1)     Discovery Rule (Arizona)

           To start, the statute of limitations for a claim under the Arizona Consumer Fraud Act is

    “within one year after the cause of action accrues.” Ariz. Rev. Stat. Ann. § 12-541(5). FCA argues



                                                   - 13 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 14 of 45



    that Plaintiff Laurie Reynolds’ fraud-based claims under Arizona law, filed on March 14, 2018,2

    are barred by the one-year statute of limitations because a recall for her vehicle was announced on

    December 9, 2016 and thus her claim expired one year later on December 9, 2017.

           Although Arizona does not recognize fraudulent concealment tolling, under Arizona’s

    discovery rule, the statute of limitations for a claim under the Arizona Consumer Fraud Act begins

    running “when the defrauded party discovers or with reasonable diligence could have discovered

    the fraud.” Alaface v. Nat’l Inv. Co., 892 P.2d 1375, 1379 (Ariz. Ct. App. 1994) (quoting Mister

    Donut of Am., Inc. v. Harris, 723 P.2d 670, 672 (Ariz. 1986) (en banc)). “When discovery occurs

    and a cause of action accrues are usually and necessarily questions of fact for the jury.”

    Schellenbach v. GoDaddy.com LLC, No. CV-16-00746-PHX-DGC, 2017 WL 192920, at *4

    (D. Ariz. Jan. 18, 2017) (quoting Doe v. Roe, 955 P.2d 951, 961 (Ariz. 1998) (en banc); citing

    Walk v. Ring, 44 P.3d 990, 996 (Ariz. 2002) (en banc); Alaface, 892 P.2d at 1379). “The jury must

    determine at what point Plaintiff’s knowledge, understanding, and acceptance in the aggregate

    provided sufficient facts to constitute a cause of action.” Schellenbach, 2017 WL 192920, at *4

    (quoting Doe, 955 P.2d at 962).

           Even though the statute of limitations is an affirmative defense that is properly raised in a

    motion to dismiss, where it appears from the face of the complaint that the claim is barred, “the

    motion should not be granted ‘unless it appears certain plaintiff will not be entitled to relief under

    any set of facts susceptible of proof under the claims stated.’” Id. (quoting Anson v. Am. Motors

    Corp., 747 P.2d 581, 582 (Ariz. Ct. App. 1987)). As, indeed, the statute of limitations defense




           2
               Prior to transfer to this MDL proceeding, Reynolds’s fraud-based claims were initially
    filed in the Dwinnells Complaint in the Eastern District of Michigan on March 14, 2018.


                                                    - 14 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 15 of 45



    “is never favored” by courts. Id. (quoting Gust, Rosenfeld & Henderson v. Prudential Ins. Co. of

    Am., 898 P.2d 964, 968 (Ariz. 1995)).

           Aside from summarily asserting the date the recall was announced and the date Reynolds’s

    claim should have expired, FCA advances no argument regarding when Reynolds actually received

    notice of the recall. And, as Plaintiffs contend, “though the relevant recall was announced on

    December 9, 2016, it does not follow as a matter of law that Plaintiff Reynolds received notice on

    that date.” (D.E. 3034 at 136 (emphasis in original).) The Court agrees with Plaintiffs on this

    point, and FCA cites no legal authority ruling otherwise. Therefore, the Court declines to dismiss

    at this time Reynolds’s Arizona Consumer Fraud Act claim on statute of limitations grounds.

    At summary judgment or trial, though, FCA may renew its argument and present evidence

    showing when Reynolds was put on notice of her fraud-based claims.

           FCA also argues that the statute of limitations bars Reynolds’s common law fraud claim.

    The Court disagrees here as well. Under FCA’s theory, Reynolds’s fraud claim accrued on

    December 9, 2016, when a recall was announced for her vehicle. But the statute of limitations for

    a common law fraud claim in Arizona is “within three years after the cause of action accrues.”

    Ariz. Rev. Stat. Ann. § 12-543(3). So, even under FCA’s theory, Reynolds’s common law fraud

    claim, filed on March 14, 2018, was filed within the statute of limitations period (which would

    have expired on December 9, 2019). Thus, the Court also declines to dismiss Reynolds’s fraud

    claim on statute of limitations grounds.

                           (2)    Fraudulent Concealment Tolling (Georgia, Ohio, and Texas)

           As for the states that remain, this Court has recognized that fraudulent concealment tolling

    applies in Ohio and Texas. See In re Takata Airbag Prods. Liab. Litig., --- F. Supp. 3d ---, 2020

    WL 2764196, at *25 (ruling the plaintiffs invoked fraudulent concealment tolling under Texas



                                                  - 15 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 16 of 45



    law) (citing KPMG Peat Marwick v. Harrison County Hous. Fin. Corp., 988 S.W. 2d 746, 750

    (Tex. 1999)); In re Takata Airbag Prods. Liab. Litig., 2017 WL 2406711, at *13 (ruling same

    under Ohio law). And Georgia also recognizes fraudulent concealment tolling. See Daniel v.

    Amicalola Elec. Membership Corp., 711 S.E. 2d 709, 716 (Ga. 2011) (citing Jim Walter Corp. v.

    Ward, 265 S.E. 2d 7 (Ga. 1980); McElmurray v. Augusta–Richmond County, 618 S.E. 2d 59, 68

    (Ga. Ct. App. 2005)).

           For the reasons fully explained in the Puhalla and Whitaker Orders, and other previous

    orders, the Court finds that Plaintiffs’ allegations, taken as true and viewed in the light most

    favorable to them, sufficiently invoke fraudulent concealment tolling under the laws of Georgia,

    Ohio, and Texas.

                   e)       Economic Loss Bars

           Fifth, FCA argues that certain statutory and common law fraud claims are barred by the

    economic loss rule because Plaintiffs only seek to recover economic loss damages. Plaintiffs urge

    that several states recognize a fraud exception to the economic loss rule, and thus their statutory

    and common law fraud-based claims can proceed under the laws of these states.

                            (1)   Statutory Consumer Protection Claims

           In the Puhalla and Whitaker Orders, the Court resolved economic loss challenges under

    North Carolina’s Unfair or Deceptive Trade Practices Act and Pennsylvania’s Unfair Trade

    Practices and Consumer Protection Law. (See In re Takata Airbag Prods. Liab. Litig., --- F. Supp.

    3d ---, 2020 WL 2764196, at *9–10; D.E. 3838 at 18–19.) For the same reasons explained in those

    Orders, the claim under North Carolina’s Unfair or Deceptive Trade Practices Act (Count 37) is

    not barred by the economic loss rule and will proceed to summary judgment; but the claim under

    Pennsylvania’s Unfair Trade Practices and Consumer Protection Law (Count 40) is barred by the



                                                  - 16 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 17 of 45



    economic loss rule, and is accordingly DISMISSED.

                          (2)     Common Law Claims

           Turning to the common law claims, FCA argues that the economic loss rule bars fraud

    claims under the laws of Arizona, Massachusetts, Michigan, Mississippi, Missouri, New Jersey,

    New York, Ohio, and South Carolina. Plaintiffs respond that all these states recognize a fraud

    exception to the economic loss rule—with the lone of exception of Mississippi, and thus, Count 4

    is DISMISSED as to Arlen Sturgis, the lone named-Plaintiff with a Mississippi fraud claim.

           In the Puhalla Order, the Court found that Arizona, Michigan, New Jersey, New York, and

    Ohio all recognize a fraud exception to the economic loss rule, and then ruled that the plaintiffs’

    fraudulent concealment3 allegations sufficiently invoked the fraud exception in these states.

    (See In re Takata Airbag Prods. Liab. Litig., --- F. Supp. 3d ---, 2020 WL 2764196, at *10 (citing

    Martin v. Weed Inc., No. CV-18-00027-TUC-RM, 2018 WL 2431837, at *6–7 (D. Ariz. May 30,

    2018) (applying fraud exception to economic loss rule under Arizona law); Huron Tool & Eng’g

    Co. v. Precision Consulting Servs., Inc., 532 N.W. 2d 541, 545 (Mich. Ct. App. 2001) (same under

    Michigan law); G & F Graphic Services, Inc. v. Graphic Innovators, Inc., 18 F. Supp. 3d 583, 593

    (D.N.J. 2014) (same under New Jersey law); In re Gen. Motors LLC Ignition Switch Litig., 257 F.

    Supp. 3d at 432–33 (same under New York law) (collecting cases); Agilysys, Inc. v. Gordon, No.




           3
              Although the claim in Count 4 is styled as fraud—as opposed to fraudulent concealment
    or inducement—as the Court explained in the Whitaker Order, what matters legally is what
    Plaintiffs allege. (See D.E. 3838 at 17 (citing Huber v. Crop Prod. Servs., Inc., No. 06-14564-BC,
    2007 WL 2746625, at *6 (E.D. Mich. Sept. 19, 2007).) And there, the Court ruled that because
    the plaintiffs alleged that General Motors’s precontractual concealment of material facts induced
    the plaintiffs to purchase their vehicles, the fraud claim was not barred by Michigan’s economic
    loss rule. Like the plaintiffs in Whitaker, Plaintiffs here allege the same against FCA.
    (See D.E. 2758 at ¶¶ 236–37.) Thus, the styling of the claim as “fraud” does not change the Court’s
    analysis here.


                                                  - 17 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 18 of 45



    1:06 CV 1665, 2008 WL 11377731, at *6–7 (N.D. Ohio Jan. 11, 2008) (same under Ohio law)

    (collecting cases)). And in an earlier order, the Court found and ruled the same under Missouri

    law because, “similar to the reasoning applied under Michigan law,” the fraudulent concealment

    claim was “independent of any contract.” See In re Takata Airbag Prods. Liab. Litig., 2017 WL

    2406711, at *8.

           For the same reasons explained in those orders, the Court finds that Plaintiffs’ allegations

    sufficiently invoke the fraud exception to the economic loss rule in Arizona, Michigan, Missouri,

    New Jersey, New York, and Ohio. The Court will now address Massachusetts and South Carolina,

    the only states not previously addressed.

                                  (i)     Massachusetts

           In Massachusetts, “purely economic losses are unrecoverable in tort and strict liability

    actions in the absence of personal injury or property damage.” FMR Corp. v. Boston Edison Co.,

    613 N.E. 2d 902, 903 (Mass. 1993). But the economic loss rule “does not apply to ‘pecuniary loss

    incurred as a result of an actionable misrepresentation.’” Passatempo v. McMenimen, 960 N.E.

    2d 275, 294 (Mass. 2012) (quoting Nota Constr. Corp. v. Keyes Assocs., Inc., 694 N.E. 2d 401,

    405 n.1 (Mass. App. Ct. 1998)); see also Arthur D. Little Intern., Inc. v. Dooyang Corp., 928 F.

    Supp. 1189, 1205 (D. Mass. 1996) (“The economic loss rule does not apply to harm caused by

    intentional misrepresentations.”) (citing Canal Elec. Co. v. Westinghouse Elec. Co., 973 F.2d 988,

    998 (1st Cir. 1992) (noting economic loss rule does not preclude recovery for intentional torts)).

           This rule extends to intentional misrepresentation claims regarding the quality of products

    made in a commercial setting to induce the purchase of products where the product is subject to

    certain warranties. See Softub, Inc. v. Mundial, Inc., 53 F. Supp. 3d 235, 239, 260 (D. Mass. 2014)

    (ruling economic loss rule did not bar intentional misrepresentation claim) (citing Passatempo,



                                                  - 18 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 19 of 45



    960 N.E. 2d at 295; Canal Elec. Co., 973 F.2d at 998). Although FCA points to a ruling by the

    Superior Court of Massachusetts that a plaintiff could not recover “under her fraud claim because

    it [was] barred by the economic loss rule,” Costa v. Del La Femina, No. 20053536, 2006 WL

    3201070, at *10 (Mass. Super. Ct. Oct. 17, 2006), the Court finds that Costa runs against the

    weight of authority interpreting Massachusetts law, which recognizes an intentional

    misrepresentation exception to the economic loss rule.

           To state a claim for intentional or fraudulent misrepresentation, the plaintiff must allege

    that the defendant “made a false representation of a material fact with knowledge of its falsity for

    the purpose of inducing the plaintiff to act thereon, and that the plaintiff reasonably relied upon

    the representation as true and acted upon it to his damage.” Russell v. Cooley Dickinson Hosp.,

    Inc., 772 N.E. 2d 1054, 1066 (Mass. 2002).

           Here, like their predecessor plaintiffs, Plaintiffs allege: that FCA had knowledge of the

    risks posed by installing Takata airbags in its vehicles; that FCA had a duty to disclose the inflator

    defect; that FCA made material misstatements regarding the safety of its vehicles; and that but-for

    the omissions of the inflator defect, Plaintiffs would not have purchased their vehicles or would

    not have paid as much for them as they did. See supra Sec.III.C.1.a–c. Based on these allegations,

    the Court finds that Plaintiffs sufficiently invoke the intentional misrepresentation exception to the

    Massachusetts economic loss rule.

                                   (ii)    South Carolina

           Although the Court has not previously addressed whether a fraud claim is barred by

    South Carolina’s economic loss rule, earlier in this case, the Court dismissed a negligence claim

    as barred by the economic loss rule under Sapp v. Ford Motor Co., 687 S.E. 2d 47 (S.C. 2009).

    See In re Takata Airbag Prods. Liab. Litig., No. 14-24009-CV, 2016 WL 5848843, at *8. In Sapp,



                                                    - 19 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 20 of 45



    the controlling economic loss case in South Carolina, the Supreme Court of South Carolina

    clarified the scope of the economic loss rule and explained that the court did not intend, through

    its previous rulings, for “the exception to the economic loss rule to be applied well beyond the

    scope of real estate construction in[to] an ordinary products liability claim.” 687 S.E. 2d at 150.

    In short, the Supreme Court of South Carolina explained that “when personal injury or other

    property damage occurs, a tort remedy may be appropriate.” Id. at 147.

           Applying the law to the facts there, the Supreme Court of South Carolina affirmed

    summary     judgment    for   Ford    on   the     plaintiff’s   tort   claims—which   included   a

    fraud/misrepresentation claim based on the theory that Ford knew about a design defect in the

    cruise control switch, which would short circuit and cause a fire in the engine compartment, id. at

    146—because “[t]he only damage caused by the defect in the trucks was damage to the trucks

    themselves—purely an economic loss.” Id. at 150.

           In view of the Supreme Court of South Carolina’s careful analysis in Sapp, which limited

    the application of the economic loss rule,4 and consistent with the Court’s previous ruling

    regarding negligence claims under South Carolina law, the Court finds that South Carolina does

    not recognize a fraud exception to the economic loss rule. Consequently, Count 4 is DISMISSED




           4
              Although some federal district courts have interpreted Sapp as recognizing a fraud
    exception to the economic loss rule, see In re Volkswagen Timing Chain Prod. Liab. Litig., No.
    CV 16-2765 (JLL), 2017 WL 1902160, at *18 (D.N.J. May 8, 2017) and Trevillyan v. APX Alarm
    Sec. Sys., Inc., No. 2:10–1387–MBS, 2011 WL 11611, at *8 (D.S.C. Jan. 3, 2011), the Court
    declines to follow these rulings. The Supreme Court of South Carolina, the final arbiter of South
    Carolina law, carefully clarified the scope of the “narrow” exception to the economic loss rule that
    applies in the residential real estate construction context. Notably, the Supreme Court of South
    Carolina stopped short of affirmatively recognizing a fraud-based exception to the economic loss
    rule in the products liability context.


                                                     - 20 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 21 of 45



    as to Plaintiffs T’Keya Cooper, Jamelle Lowery, and Michael McClellion, whose fraud claims are

    governed under South Carolina law.

                   f)      Privity (Ohio)

           Finally, FCA argues in a footnote that the fraud-based claims under Ohio law must be

    dismissed because there is no privity between FCA and Plaintiffs Victoria Lykins and

    Reginald Price. (D.E. 2983 at 56 n.26 (citing Corporex Dev. & Constr. Mgt., Inc. v. Shook, Inc.,

    835 N.E. 2d 701, 703 (Ohio 2005).)

           It appears that FCA stretches Corporex too far. In Corporex, the Supreme Court of Ohio

    explained that liability can be “based exclusively upon [a] discrete, preexisting duty in tort and not

    upon any terms of a contract or rights accompanying privity.” 835 N.E. 2d at 705 (quoting Haddon

    View Inv. Co. v. Coopers & Lybrand, 436 N.E. 2d 212, 215 (Ohio 1982)). The Supreme Court of

    Ohio further explained that “[i]n addition to generally recognized duties in tort . . . privity or a

    sufficient nexus that could serve as a substitute for privity may impose only those contractual

    duties and liability for breach of those duties agreed to by the parties to the contract, and no more.”

    Id. It is clear, though, that “[w]hen a duty in tort exists, a party may recover in tort.” Id. Thus,

    privity is not required to plead a fraud-based claim under Ohio law.

           Since Corporex, Ohio courts have continued to recognize that fraud claims do not require

    privity. See Clemens v. Nelson Fin. Grp., Inc., No. 14AP–537, 2015 WL 1432604, *8 (Ohio Ct.

    App. 2015) (“Although the economic-loss rule sweeps widely, it does not preclude all tort claims

    for economic damages. A plaintiff may pursue such a tort claim if it is ‘based exclusively upon

    [a] discrete, preexisting duty in tort and not upon any terms of a contract or rights accompanying

    privity.’”) (quoting Corporex, 835 N.E. 2d at 705); Campbell v. Krupp, 961 N.E. 2d 205, 213

    (Ohio Ct. App. 2011) (“[T]here is no question that privity is not required to assert a claim of



                                                    - 21 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 22 of 45



    common law fraud, out of a concern that an innocent party should not suffer at the hands of an

    intentional wrongdoer.”) (quoting Haddon View Inv. Co., 436 N.E. 2d at 215).

           Under Ohio law, a duty arises in business transactions only where: (1) the parties are in a

    fiduciary relationship; (2) both parties to the transaction understand that a special trust or

    confidence has been reposed; or (3) full disclosure is necessary to dispel misleading impressions

    that are or might have been created by partial revelation of the facts. Gator Dev. Corp. v. VHH,

    Ltd., No. C–080193, 2009 WL 1027584, at *6 (Ohio Ct. App. 2009) (citing Blon v. Bank One,

    Akron, N.A., 519 N.E. 2d 363, 367 (Ohio 1988)).

           Here, as discussed above, Plaintiffs sufficiently allege that FCA had a duty to disclose the

    inflator defect because it had exclusive and/or far superior knowledge and access to facts that were

    not known to or reasonably discoverable by Plaintiffs, and which FCA intentionally concealed

    from Plaintiffs, all the while making incomplete representations about the safety and reliability of

    their vehicles. (See supra Sec.III.C.1.a–c; see also D.E. 2758 at ¶¶ 235(a)–(c).) Thus, the Court

    finds that FCA had a duty to disclose under Ohio law. And because this duty is grounded in tort,

    the economic loss rule does not bar the fraud-based claims under Ohio law.

           2.      Specific Challenges to Statutory Consumer Protection Claims

           Next, FCA advances three challenges specific to the statutory consumer protection claims.

    First, FCA argues that the claims under the laws of Arkansas and South Carolina must be dismissed

    because the consumer protection statutes of these states bar class actions. Second, FCA argues

    that the claims under the Michigan Consumer Protection Act and the Missouri Merchandising

    Practices Act should be dismissed because Plaintiffs fail to allege that they purchased their vehicles

    for “personal purposes.” And finally, FCA argues that the claims under the Uniform Deceptive

    Trade Practices Act of Georgia and Illinois, and California’s Unfair Competition Law must be



                                                    - 22 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 23 of 45



    limited to injunctive relief.5 Plaintiffs insist that none of these claims should be dismissed.

                   a)      Class Action Bars

           First, FCA argues that the statutory consumer protection claims under the laws of Arkansas

    and South Carolina must be dismissed because the statutes of these states bar class action claims.

    As explained fully in the Puhalla Order, in the Eleventh Circuit, Rule 23 controls whether a

    plaintiff can assert a class action claim under a state statute that forbids class actions. See In re

    Takata Airbag Prods. Liab. Litig., --- F. Supp. 3d ---, 2020 WL 2764196, at *11–12 (citing Lisk v.

    Lumber One Wood Preserving, LLC, 792 F.3d 1331, 1336 (11th Cir. 2015)). Following Lisk, the

    Court ruled that the plaintiffs could assert class action claims under the Arkansas Deceptive Trade

    Practices Act and the South Carolina Unfair Trade Practices Act (as well as under the Alabama

    Deceptive Trade Practices Act). See id. at *12 (citing Lisk, 792 F.3d at 1335–38 (ruling Rule 23

    did not bar a class claim under the Alabama Deceptive Trade Practices Act); In re Dealer Mgmt.

    Sys. Antitrust Litig., 362 F. Supp. 3d 510, 553 (N.D. Ill. 2019) (ruling same under the Arkansas

    Deceptive Trade Practices Act and the South Carolina Unfair Trade Practices Act)). Consequently,

    the Court declines to dismiss these class action claims on this basis.

                   b)      Failure to Allege “Personal Purposes”

           Second, FCA argues that the claims under the Michigan Consumer Protection Act and the




           5
             In a footnote, FCA also argues that the Safety Act bars the Plaintiffs’ request for the Court
    to enjoin FCA from continuing its negligence by continuing to install defective airbags in class
    vehicles. (See D.E. 2983 at 57 n.29.) In a previous order, the Court rejected a similar argument
    by Mercedes, Audi, and Volkswagen. See In re Takata Airbag Products Liab. Litig., 396 F. Supp.
    3d at 1133 (“[T]o the extent Plaintiffs seek injunctive relief going forward that will ‘unduly and
    directly interfere with NHTSA’s investigatory and regulatory functions,’ or interfere with
    NHTSA’s Coordinated Remedy Order, the Court can address this issue at that time.”) (quoting In
    re Takata Airbag Prod. Liab. Litig., No. 14-24009-CV, 2015 WL 12641693, at *3 (S.D. Fla. Sept.
    21, 2015)). Likewise here, if and when this issue arises, the Court can address it at that time.


                                                    - 23 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 24 of 45



    Missouri Merchandising Practices Act should be dismissed because Plaintiffs fail to allege that

    they purchased their vehicles for “personal purposes.” (D.E. 2983 at 57 (citing Zine v. Chrysler

    Corp., 600 N.W. 2d 384, 393 (Mich. App. Ct. 1999); Murphy v. Stonewall Kitchen, LLC, 503 S.W.

    3d 308, 311 (Mo. Ct. App. 2016)).)

           Here, Plaintiffs allege in paragraph 28 of the Complaint that all Plaintiffs “purchased or

    leased their Class Vehicles primarily for personal, family, and household use.” (See D.E. 2758 at

    ¶ 28.) Reviewing Zine and Murphy, the Court finds that this allegation is sufficient to satisfy the

    “personal purpose” requirement under Michigan and Missouri law. FCA does not press the

    argument in its Reply. Accordingly, the claims can proceed.

                   c)      Injunctive Relief

           Finally, FCA argues that the claims under California’s Unfair Competition Law (Count 12)

    and under the Uniform Deceptive Trade Practices Act of Georgia (Count 18) and Illinois

    (Count 20) must be limited to injunctive relief. Plaintiffs disagree.

                           (1)     California’s Unfair Competition Law

           Starting with California’s Unfair Competition Law, the Court finds that Plaintiffs are

    correct that they can seek restitution and injunctive relief. (D.E. 3034 at 148 (citing De La Torre

    v. CashCall, Inc., 422 P.3d 1004, 1012 (Cal. 2018).) But read in full, the sentence from De la

    Torre that Plaintiffs cite makes clear that plaintiffs “cannot obtain damages or attorney fees” under

    California’s Unfair Competition Law. De La Torre, 422 P.3d at 1021 (citation omitted); see also

    Valdez v. Seidner-Miller, Inc., 245 Cal. Rptr. 3d 268, 280 (Cal. Ct. App. 2019) (“The UCL provides

    for injunctive relief, restitution, and civil penalties.”) (citing Bus. & Prof. Code, §§ 17203, 17206;

    De La Torre, 422 P.3d at 1021).

           Through their Unfair Competition Law claim, Plaintiffs seek “such orders or judgments as



                                                    - 24 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 25 of 45



    may be necessary to enjoin New Chrysler from continuing its unfair, unlawful, and/or deceptive

    practices . . . and for such other relief set forth below.” (D.E. 2758 at ¶ 365.) In view of the

    foregoing, Count 12 is dismissed only to the extent it seeks damages.

                           (2)    Georgia and Illinois Uniform Deceptive Trade Practices Acts

           Turning to the Georgia and Illinois statutes, both Acts provide that “[a] person likely to be

    damaged by a deceptive trade practice of another may be granted injunctive relief upon terms that

    the court considers reasonable. Proof of monetary damage, loss of profits or intent to deceive is

    not required.” See 815 Ill. Comp. Stat. Ann. 510/3 (emphasis added); Ga. Code Ann. § 10-1-

    373(a). Both acts also authorize a court to assess costs and award attorneys’ fees in certain

    situations. See 815 Ill. Comp. Stat. Ann. 510/3; Ga. Code Ann. § 10-1-373(b).

           Although the parties’ briefing does not specifically address Georgia law, the Court finds

    that relief under Georgia’s Uniform Deceptive Trade Practices Act “is limited to an injunction.”

    See Divis v. Gen. Motors LLC, No. 18-13025, 2019 WL 4735405, at *9 (E.D. Mich. Sept. 27,

    2019). And it is equally true that a plaintiff cannot seek damages under Illinois’s Uniform

    Deceptive Trade Practices Act. See Universal Gaming Grp. v. Taft Stettinius & Hollister LLP,

    No. 1–15–0878, 2017 WL 1240860 at *9 (Ill. App. Ct. 2017) (quoting Chicago’s Pizza, Inc. v.

    Chicago’s Pizza Franchise Ltd. USA, 893 N.E. 2d 981, 996 (Ill. App. Ct. 2008)).

           Although Plaintiffs argue otherwise, the Court finds that they misread FCA’s authority—

    Dorr-Oliver Inc. v. Fluid-Quip, Inc., 834 F. Supp. 1008, 1014 (N.D. Ill. 1993)—and mistakenly

    conflate the Illinois Uniform Deceptive Trade Practices Act with the Illinois Consumer Fraud and

    Deceptive Business Practices Act. Although similar, the latter “allows damages as well as

    injunctive relief,” id. (citing 815 ILCS ¶¶ 505/7, 505/10a), whereas the former “provides only for

    injunctive relief but allows costs and attorneys fees if defendants willfully engaged in a deceptive



                                                   - 25 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 26 of 45



    trade practice,” id. (citing 815 ILCS ¶ 510/3).

           With their claims under the Georgia and Illinois Deceptive Trade Practices Acts, Plaintiffs

    seek “an order enjoining New Chrysler’s deceptive practices, attorneys’ fees, and any other just

    and proper relief available under the [Acts].” (D.E. 2758 at ¶¶ 488, 522.) In view of the foregoing,

    Counts 18 and 20 are dismissed only to the extent they seek damages.

           3.      Conclusion

           To summarize the fraud-based claims, Count 4 is DISMISSED as to named-Plaintiffs

    Arlen Sturgis (Mississippi), and T’Keya Cooper, Jamelle Lowery, and Michael McClellion

    (South Carolina). By extension, Count 4 is also DISMISSED as to all putative class members

    with fraud claims governed under Mississippi and South Carolina law. See Wooden, 247 F.3d at

    1288 (“[A] claim cannot be asserted on behalf of a class unless at least one named plaintiff has

    suffered the injury that gives rise to that claim.”) (quoting Prado-Steiman, 221 F.3d at 1280). After

    accounting for the choice-of-law dismissals and the states excluded by Plaintiffs (Florida and

    Pennsylvania), Count 4 will proceed for all other named-Plaintiffs.

           As for the statutory consumer protection claims, the claim under Pennsylvania’s Unfair

    Trade Practices and Consumer Protection Law (Count 40) is DISMISSED in full, and the claims

    under California’s Unfair Competition Law (Count 12), and Georgia’s and Illinois’s Uniform

    Deceptive Trade Practices Act (Counts 18 and 20) are DISMISSED only to the extent they seek

    damages. The state statutory consumer protection claims in Counts 8–9, 12–14, 17–20, 24–25,

    27, 30–32, 34–35, 37, 39, 42–43, and 45 will proceed.

    D.     REMAINING NATIONWIDE-CLASS COMMON-LAW CLAIMS

           The Court will now address FCA’s challenges to the nationwide-class common-law unjust

    enrichment (Count 5) and negligence (Count 6) claims. These claims are asserted “under the



                                                      - 26 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 27 of 45



    common law of” negligence and unjust enrichment “as there are no true conflicts (case-dispositive

    differences) among various states’ laws.” (See D.E. 2758 at ¶¶ 247, 253.) Alternatively, though,

    Plaintiffs assert these claims under the laws of the states where the vehicles were purchased. At

    this stage, the Court will determine whether Plaintiffs have stated negligence and unjust

    enrichment claims under applicable state common law. Cf. In re Takata Airbag Prods. Liab. Litig.,

    2017 WL 2406711, at *5 (evaluating nationwide fraudulent concealment claims under applicable

    state common law). The Court begins with the unjust enrichment claims and then proceeds to the

    negligence claims.

           1.      Unjust Enrichment (Count 5)

           FCA argues that certain unjust enrichment claims should be dismissed because: (1) either

    there is no privity or Plaintiffs did not purchase their vehicles from an FCA-affiliated dealership;

    (2) certain Plaintiffs allege the existence of an express warranty; (3) California and Texas do not

    recognize unjust enrichment as a standalone cause of action; and (4) they are barred by the statute

    of limitations. The Court addresses each argument in turn.

                   a)      Direct Benefit

           First, FCA argues that all unjust enrichment claims should be dismissed for lack of privity.

    Specifically, FCA argues that “[a]s this Court has previously recognized, for states that require

    privity to maintain an unjust enrichment claim, such claims must be dismissed if a plaintiff cannot

    demonstrate that they have conferred a direct benefit on a defendant.” (D.E. 2983 at 55.)

    Noticeably, though, FCA does not cite a single authority supporting this statement. (See id.;

    see also D.E. 2983-4 at 2–5.) Nor does FCA cite a single ruling in this case showing that privity

    is required to state an unjust enrichment claim under the laws of any state. See id. And this is

    because the Court has not issued such a ruling. The privity argument thus fails.



                                                   - 27 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 28 of 45



           Instead, the Court has ruled that under the laws of numerous states, a direct benefit is

    conferred on an automotive manufacturer where a plaintiff purchases or leases his or her vehicle

    from a dealership affiliated with the automotive manufacturer. See In re Takata Airbag Prods.

    Liab. Litig., --- F. Supp. 3d ---, 2020 WL 2764196, at *15–21 (ruling such under the laws of

    Alabama, Arizona, Connecticut, Florida, Georgia, Illinois, Indiana, Louisiana, Massachusetts,

    Michigan, Mississippi, New York, Ohio, Pennsylvania, Tennessee, Virginia, and Wisconsin)

    (citing In re Takata Airbag Prods. Liab. Litig., 255 F. Supp. 3d at 1260–64 (ruling same under the

    laws of Alabama, Arizona, California, Connecticut, Florida, Georgia, Hawaii, Illinois, Indiana,

    Massachusetts, Nevada, New Jersey, Ohio, Oregon, Rhode Island, Tennessee, Texas, Virginia,

    West Virginia, and Washington); In re Takata Airbag Prods. Liab. Litig., 2016 WL 5848843, at

    *10–11 (ruling same under the laws of Alabama, Florida, Massachusetts, Nevada, Pennsylvania,

    and South Carolina)).

           Following these rulings, FCA advances a second argument: that unjust enrichment claims

    should be dismissed for 16 named-Plaintiffs who did not purchase their vehicles from an FCA-

    affiliated dealership. It is clear (from a footnote, in one of FCA’s six appendices) that FCA

    specifically seeks to dismiss the unjust enrichment claims of these named-Plaintiffs:

    Laurie Reynolds (Arizona), Ronaldo Maldia (California); Daniel Dwinnells (Maryland);

    Deborah Hillyer and Dave Krzeminski (Michigan); Arlen Sturgis (Mississippi); Gene Marsilio

    (New Jersey); Laquintha O’Neal and Terrie Swanson (North Carolina); Victoria Lykins, and

    Reginald Price (Ohio); Jamelle Lowery (South Carolina); and Bridget Boyd (Texas). (See D.E.

    2983-1 at 3 n.6.) Although FCA also seeks to dismiss the claims of Plaintiff Elizabeth Washington

    under Illinois law, Plaintiff Michael Eikenberry under Indiana law, and Plaintiff Kenneth Fischer

    under Ohio, see id., as discussed in the choice-of-law analysis above, Michigan law applies to the



                                                  - 28 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 29 of 45



    claims of these Plaintiffs, see Sec.III.B.

           Following its prior rulings on this issue, the Court will now analyze, on a state-by-state

    basis, the unjust enrichment allegations of these named-Plaintiffs.

                           (1)     Arizona

           Arizona law applies to Plaintiff Laurie Reynolds’s unjust enrichment claim. And her claim

    is DISMISSED because her Dodge was purchased “from Anderson Toyota” and she offers no

    additional allegations from which the Court could infer that Anderson Toyota has any affiliation

    with FCA. (D.E. 2758 at ¶ 62.)

                           (2)     California

           California law applies to Plaintiff Ronaldo Maldia’s unjust enrichment claim. And his

    claim is DISMISSED because his Dodge was purchased “from Balboa Motors” and he offers no

    additional allegations from which the Court could infer that Balboa Motors has any affiliation with

    FCA. Id. at ¶ 54.

                           (3)     Maryland

           Maryland law applies to Plaintiff Daniel Dwinnells’s unjust enrichment claim. The Court

    has not previously addressed unjust enrichment claims under Maryland law.

           Maryland courts have recognized three required elements of unjust enrichment: (1) a

    benefit conferred upon the defendant by the plaintiff; (2) an appreciation or knowledge by the

    defendant of the benefit; and (3) the acceptance or retention of the benefit by the defendant of the

    benefit under such circumstances as to make it inequitable for the defendants to retain the benefit

    without payment of its value. See ADCS Inc. v. Kimbrough, Jr., 30 F. App’x. 225, 228 (4th Cir.

    2002) (quoting Berry & Gould, P.A. v. Berry, 757 A.2d 108, 113 (Md. 2000)). Aside from these

    required elements, the Court is not aware of any authority also requiring a plaintiff to directly



                                                   - 29 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 30 of 45



    confer a benefit on a defendant in order to state an unjust enrichment claim under Maryland law.

           Turning to the allegations, Dwinnells’s claim is DISMISSED because he purchased his

    Dodge “from Ideal Buick GMC” and he offers no additional allegations from which the Court

    could infer that Ideal Buick GMC has any affiliation with FCA. (D.E. 2758 at ¶ 39.)

                           (4)    Michigan

           Michigan law applies to the unjust enrichment claims of Plaintiffs Michael Eikenberry,

    Kenneth Fischer, Deborah Hillyer, Dave Krzeminski, and Elizabeth Washington. And the claims

    of each Plaintiff are DISMISSED because their vehicles were not purchased from FCA-affiliated

    dealerships, and they offer no additional allegations from which the Court could infer the

    dealerships have any affiliation with FCA. See id. at ¶ 40 (Eikenberry purchased his used Chrysler

    “from Auto World”); id. at ¶ 41 (Fischer purchased his used Dodge “from Troy Auto Group”); id.

    at ¶ 47 (Hillyer purchased her used Chrysler “from AM Automotive LLC”); id. at ¶ 50 (Krzeminski

    purchased his used Dodge “from a used car dealership”); id. at ¶ 66 (Washington purchased her

    used Dodge “from Howard Automotive”).

                           (5)    Mississippi

           Mississippi law applies to Plaintiff Arlen Sturgis’s unjust enrichment claim. And his claim

    is DISMISSED because his Chrysler was purchased “from Southern Imports, Inc.” and he offers

    no additional allegations from which the Court could infer that Southern Imports, Inc. has any

    affiliation with FCA. Id. at ¶ 64.

                           (6)    New Jersey

           New Jersey law applies to Plaintiff Gene Marsilio’s unjust enrichment claim. As noted in

    the Puhalla Order, under New Jersey law, “[w]hen a plaintiff fails to allege a direct relationship,

    that plaintiff has failed to assert a claim for unjust enrichment, and under those circumstances,



                                                  - 30 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 31 of 45



    dismissal is appropriate.” See In re Takata Airbag Prods. Liab. Litig., --- F. Supp. 3d ---, 2020

    WL 2764196, at *19 (quoting Glass v. BMW of N. Am., LLC, Civil Action No. 10-5259 (ES), 2011

    WL 6887721, at *16 (D.N.J. Dec. 29, 2011)).

           Turning to the allegations, Marsilio’s claim is DISMISSED because his used Dodge was

    purchased “from Luxury Haus” and he offers no additional allegations from which the Court could

    infer that Luxury Haus is directly owned and operated by FCA. (D.E. 2758 at ¶ 55.)

                          (7)     North Carolina

           North Carolina law applies to the unjust enrichment claims of Plaintiffs Laquintha O’Neal

    and Terrie Swanson. The Court also has not previously addressed unjust enrichment claims under

    North Carolina law.

           To state a claim for unjust enrichment under North Carolina law, a plaintiff must allege

    that he or she “conferred a benefit on the other party” that is “measurable” and not “gratuitous.”

    Krawiec v. Manly, 811 S.E. 2d 542, 552 (N.C. 2018) (quoting Booe v. Shadrick, 369 S.E. 2d 554,

    556 (N.C. 1988)). Aside from these elements, the Court is not aware of any authority that also

    requires the plaintiff to directly confer the benefit on the defendant in order to state an unjust

    enrichment claim under North Carolina law.

           Turning to the allegations, O’Neal’s and Swanson’s claims are DISMISSED because their

    vehicles were purchased “from Carmax” and “from Hickory Used Car Superstore,” respectively,

    and they offer no additional allegations from which the Court could infer that Carmax or the

    Hickory Used Car Superstore have any affiliation with FCA. (D.E. 2758 at ¶¶ 59, 65.)

                          (8)     Ohio

           Ohio law applies to the unjust enrichment claims of Plaintiffs Victoria Lykins and Reginald

    Price. And Lykins’s and Prices’s claims are DISMISSED because their vehicles were purchased



                                                  - 31 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 32 of 45



    “from Jeff Wyler, Eastgate Automall” and “from Dixie Import,” respectively, and they offer no

    additional allegations from which the Court could infer that these dealerships have any affiliation

    with FCA. Id. at ¶¶ 53, 61.

                             (9)    South Carolina

           South Carolina law applies to Plaintiff Jamelle Lowery’s unjust enrichment claim. And

    Lowery’s claim is DISMISSED because her used Chrysler was purchased “from Crown Nissan”

    and she offers no additional allegations from which the Court could infer that Crown Nissan has

    any affiliation with FCA. Id. at ¶ 51.

                             (10)   Texas

           Texas law applies to Plaintiff Bridget Boyd’s unjust enrichment claim. And her claim is

    DISMISSED because her used Chrysler was purchased “from Driver’s Choice” and she offers no

    additional allegations from which the Court could infer that Driver’s Choice has any affiliation

    with FCA. Id. at ¶ 36.

                   b)        Adequate Remedy at Law (Express Warranties)

           Second, FCA argues in a footnote that unjust enrichment claims should be dismissed for

    the 12 named-Plaintiffs who allege the existence of an express warranty, as these plaintiffs fail to

    adequately allege unconscionability. (D.E. 2983 at 55 n.24.) As the Court explained in the Puhalla

    and Whitaker Orders, this argument is unavailing because not only has FCA failed to provide the

    Court with any written express warranties covering any of Plaintiffs’ vehicles, but also, Plaintiffs

    allege that they do not have an adequate remedy at law, and that the warranties are procedurally

    and substantively unconscionable and are thus not enforceable. (See In re Takata Airbag Prods.

    Liab. Litig., --- F. Supp. 3d ---, 2020 WL 2764196, at *14–15; D.E. 3838 at 25–26; D.E. 2758 at

    ¶¶ 182–84, 251).) And although FCA also summarily argues in passing in its footnote that



                                                   - 32 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 33 of 45



    Plaintiffs fail to offer any facts showing unconscionability (D.E. 2983 at 55 n.24), FCA has not

    produced the applicable written express warranties. Thus, the Court need not reach this cursory

    contention. (See D.E. 1208 at 20 (addressing Nissan’s unconscionability argument only after

    “Nissan attached the express warranty covering [the plaintiff’s vehicle] to its Motion,” and then

    only after the Court found that the warranty was “central to Plaintiffs’ claims and that Plaintiffs

    ha[d] not disputed the authenticity of the attached warranty”).)

           In addition, Plaintiffs are allowed to maintain an unjust enrichment claim in the alternative

    to their other claims. See In re Takata Airbag Prods. Liab. Litig., --- F. Supp. 3d ---, 2020 WL

    2764196, at *15 (citing Tershakovec v. Ford Motor Co., No. 17-21087-CIV, 2018 WL 3405245,

    at *14 (S.D. Fla. July 12, 2018) (“Plaintiffs may maintain an unjust enrichment claim in the

    alternative to their breach of express warranty claim.”) (citing Martorella v. Deutsche Bank Nat.

    Tr. Co., 931 F. Supp. 2d 1218, 1227–28 (S.D. Fla. 2013) (“Plaintiff may, however, maintain an

    equitable unjust enrichment claim in the alternative to her legal claims against Defendants.”);

    Fed. R. Civ. P. 8(a)(3), (d)(2) (permitting pleading in the alternative))). This is because it is only

    upon a showing that an express contract exists between the parties that the unjust enrichment count

    fails. See id. at *15 (quoting In re Takata Airbag Prods. Liab. Litig., 193 F. Supp. 3d at 1344).

    And FCA has not made this showing here. Thus, it would be premature to dismiss the unjust

    enrichment claims on this basis. Id. (quoting Martorella, 931 F. Supp. 2d at 1228).

           Finally, even though equitable relief ultimately may not be awarded because there is an

    adequate remedy at law, Plaintiffs “certainly may plead alternative equitable relief” at this stage.

    Id. (quoting Adelphia Cable Partners, Inc. v. E & A Beepers Corp., 188 F.R.D. 662, 666 (S.D. Fla.

    1999)). Provided there is evidence proving the existence of enforceable written express warranties,

    FCA may renew its argument at summary judgment. But for now, the claims survive.



                                                    - 33 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 34 of 45



                      c)    Standalone Causes of Action (California and Texas)

           Third, FCA argues that California and Texas unjust enrichment claims should be dismissed

    because these states do not recognize unjust enrichment as a standalone cause of action. Plaintiffs

    again disagree.

                            (1)     California

           As explained in the Whitaker Order, California recognizes the principle behind unjust

    enrichment by requiring “restitution if [a defendant] is unjustly enriched at the expense of another.

    The recipient of the benefit is liable only if the circumstances are such that, as between two

    persons, it is unjust for the recipient to retain it.” (D.E. 3838 at 26–27 (quoting In re Takata Airbag

    Prods. Liab. Litig., 255 F. Supp. 3d at 1261 (quoting City of Chula Vista v. Gutierrez, 143 Cal.

    Rptr. 3d 689, 692 (Cal. Ct. App. 2012))).)

           Here, California law applies to the unjust enrichment claims of Plaintiffs Rushelle Gonder

    and Pedro Lucero. And their claims can proceed because their vehicles were purchased from FCA-

    affiliated dealerships. (See D.E. 2758 at ¶ 45 (Gonder purchased her used Chrysler “from Scott

    Robinson Chrysler”); id. at ¶ 52 (Lucero purchased his new Chrysler “from Elk Grove Chrysler”).

                            (2)     Texas

           Texas courts have ruled that unjust enrichment “is not an independent cause of action but

    rather characterizes the result of a failure to make restitution benefits either wrongfully or passively

    received under circumstances that give rise to an implied or quasi-contractual obligation to repay.”

    In re Takata Airbag Prods. Liab. Litig., 255 F. Supp. 3d at 1263–64 (quoting Foley v. Daniel, 346

    S.W. 3d 687, 690 (Tex. Ct. App. 2009)). In some circumstances, however, “overpayments under

    a valid contract may give rise to a claim for restitution or unjust enrichment.” Id. (quoting Foley,

    346 S.W. 3d at 690–91)). But because the Court is only deciding “the sufficiency of Plaintiffs’



                                                     - 34 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 35 of 45



    claims under a motion to dismiss standard”—“and not whether Plaintiffs actually overpaid for

    their vehicles”—their claims should not be summarily dismissed on this basis. See id. The

    overpayment inquiry is appropriate at summary judgment or trial; but for now, the Court can

    determine whether plaintiffs allege that they purchased their vehicles from an FCA-affiliated

    dealership such that their claim can proceed. See id.

           Here, Texas law applies to Plaintiff Shanna Moore’s unjust enrichment claim. And her

    claim can proceed because her Dodge was purchased “from Team Dodge,” an FCA-affiliated

    dealership. (D.E. 2758 at ¶ 57.)

                   d)      Time Bars

           Finally, FCA argues that the statute of limitations bars certain unjust enrichment claims

    under the laws of Arkansas, Georgia, North Carolina, and Texas. As discussed above, fraudulent

    concealment tolling applies to claims under Georgia and Texas law, see supra Sec.III.C.1.d.2, as

    well as under Arkansas law, see In re Takata Airbag Prods. Liab. Litig., --- F. Supp. 3d ---, 2020

    WL 2764196, at *25 (citing Martin v. Arthur, 3 S.W. 3d 684, 687 (Ark. 1999) (citing Adams v.

    Arthur, 969 S.W. 2d 598, 602–03 (Ark. 1998))). Like these states, North Carolina also recognizes

    fraudulent concealment tolling. See Friedland v. Gales, 509 S.E. 2d 793, 797 (N.C. Ct. App. 1998)

    (citing Connor v. Schenck, 84 S.E. 2d 175 (N.C. 1954); Stallings v. Gunter, 394 S.E. 2d 212 (N.C.

    Ct. App. 1990)). For the reasons explained earlier and in previous orders, fraudulent concealment

    tolling applies to the unjust enrichment claims under the laws of these states.

                   e)      Conclusion

           In sum, Count 5 is DISMISSED as to the following named-Plaintiffs: Laurie Reynolds

    (Arizona); Ronaldo Maldia (California); Daniel Dwinnells (Maryland); Michael Eikenberry,

    Kenneth Fischer, Deborah Hillyer, Dave Krzeminski, and Elizabeth Washington (Michigan);



                                                   - 35 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 36 of 45



    Arlen Sturgis (Mississippi); Gene Marsilio (New Jersey); Laquintha O’Neal and Terrie Swanson

    (North Carolina); Victoria Lykins and Reginald Price (Ohio); Jamelle Lowery (South Carolina);

    and Bridget Boyd (Texas). By extension, because there are no class representatives with unjust

    enrichment claims under the laws of Arizona, Maryland, Mississippi, New Jersey, North Carolina,

    and Ohio, Count 5 is also DISMISSED as to all putative class members whose negligence claims

    are governed under the laws of these states. See Wooden, 247 F.3d at 1288 (“[A] claim cannot be

    asserted on behalf of a class unless at least one named plaintiff has suffered the injury that gives

    rise to that claim.”) (quoting Prado-Steiman, 221 F.3d at 1280).

           As for the claims that survive, Count 5 will proceed for the following named-Plaintiffs:

    Cathy Parker and Bobbie Simmons (Arkansas); Rushelle Gonder and Pedro Lucero (California);

    Michelle Gibson and Debrah Johnson (Georgia); John Fuesting and Priscilla Fuesting (Illinois);

    Carla Campagnone (Massachusetts); Randy Nielsen (Michigan); Jason Williams (Missouri);

    Rmzy Abdallah (New York); Marcia Griffith (Pennsylvania); T’Keya Cooper (South Carolina);

    and Shanna Moore (Texas).6

           2.      Negligence (Count 6)

           Plaintiffs also assert a nationwide-class common-law negligence claim. FCA argues that

    this claim should be dismissed in its entirety for lack of causation, and that alternatively, certain

    negligence claims should be dismissed under the economic loss rule or the statute of limitations.

                   a)      Causation

           First, FCA argues that all negligence claims should be dismissed because Takata’s criminal

    acts—which Takata admitted to in the Takata Plea Agreement—break any causal connection



           6
            The Court notes that Plaintiff Michael McClellion (South Carolina) is excluded from this
    claim. (D.E. 2758 at ¶ 247.)


                                                   - 36 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 37 of 45



    between FCA’s allegedly negligent conduct and Plaintiffs’ purported injuries.

           The Court previously declined to judicially notice the contents of the Takata Plea

    Agreement for its truth because, regardless of reliability, meaning, or actual proof, the parties

    heavily disputed the contents. See In re Takata Airbag Prods. Liab. Litig., 396 F. Supp. 3d at

    1128–29. By extension, the Court declined to dismiss the entire complaint for lack of standing on

    the grounds that Takata’s admissions demonstrated that Plaintiffs’ injuries were not “fairly

    traceable” to certain defendants’ actions. Id. at 1129. Likewise here, because the contents of the

    Takata Plea Agreement are heavily disputed, it is premature to dismiss any negligence claims on

    this basis at this stage. Whether Takata’s admissions are sufficient to sever the causal connection

    between Plaintiffs’ injuries and FCA’s allegedly negligent conduct is an issue appropriate for

    resolution at summary judgment or trial. (See D.E. 3838 at 23 (ruling same).)

                   b)     Economic Loss Bars

           After accounting for the choice-of-law dismissals and the states excluded by Plaintiffs,7

    negligence claims remain under the laws of Arizona, Arkansas, Georgia, Maryland, Mississippi,

    Missouri, New Jersey, New York, Ohio, and Texas.

           FCA’s second argument is that the economic loss rule bars negligence claims under the

    laws of Arizona, Georgia, Missouri, New Jersey, New York, Ohio, and Texas. Plaintiffs do not

    appear to contest this argument, and instead maintain that negligence claims should proceed under

    the laws of Arkansas and Maryland because these states have not adopted the economic loss rule.

    In turn, FCA does not appear to contest this argument. And the only remaining state, Mississippi,




           7
              The Complaint specifically excludes from this claim consumers from Alabama,
    California, Florida, Illinois, Massachusetts, Michigan, Nevada, North Carolina, Pennsylvania, and
    South Carolina. (See D.E. 2758 at ¶ 253.)


                                                  - 37 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 38 of 45



    bars negligence claims under the economic loss doctrine if the only damage sustained was to the

    product. See Herman Cronier & Sons, Inc. v. Carrier Corp., No. 1:11CV364-HSO-RHW, 2013

    WL 12090326, at *6 (S.D. Miss. Sept. 6, 2013) (citing State Farm Mut. Auto. Ins. Co. v. Ford

    Motor Co., 736 So. 2d 384, 387 (Miss. Ct. App. 1999)). Accordingly, negligence claims can

    proceed under Arkansas and Maryland law.

                   c)      Time Bars

           Finally, FCA argues that the statute of limitations bars the negligence claims of Plaintiffs

    Michelle Gibson and Shanna Moore, which are asserted under the laws of Georgia and Texas,

    respectively. As discussed above, fraudulent concealment tolling applies to claims under Georgia

    and Texas law.      See supra Sec.III.C.1.d.2.    For the reasons explained earlier, fraudulent

    concealment tolling applies to these negligence claims.

                   d)      Conclusion

           Taken together, Count 6 is DISMISSED as to all named-Plaintiffs whose negligence

    claims are governed under the laws of Arizona, Georgia, Mississippi, Missouri, New Jersey,

    New York, Ohio, and Texas. By extension, Count 6 is also DISMISSED as to all putative class

    members whose negligence claims are governed under the laws of these states. See Wooden, 247

    F.3d at 1288 (“[A] claim cannot be asserted on behalf of a class unless at least one named plaintiff

    has suffered the injury that gives rise to that claim.”) (quoting Prado-Steiman, 221 F.3d at 1280).

           As for the claims that survive, Count 6 will proceed for named-Plaintiffs Cathy Parker and

    Bobbie Simmons (Arkansas) and Daniel Dwinnells (Maryland).

    E.     NATIONWIDE-CLASS MAGNUSON-MOSS WARRANTY ACT AND
           STATEWIDE-CLASS BREACH OF IMPLIED WARRANTY CLAIMS

           Next, Plaintiffs assert a nationwide-class Magnuson-Moss Warranty Act claim. In the

    alternative, they assert statewide-class breach of implied warranty claims under the laws of several


                                                   - 38 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 39 of 45



    states. FCA argues that the Magnuson-Moss Warranty Act claim must be dismissed because

    Plaintiffs fail to assert implied warranty claims under the laws of every state, and additionally,

    because Plaintiffs do not meet the 100-plaintiff requirement to bring a class action under the Act.

    As to the alternative claims for breach of implied warranty under state law, FCA argues that certain

    claims are barred by the statute of limitations, and that claims under New York and North Carolina

    law should be dismissed for lack of privity.

           1.      Nationwide-Class Magnuson-Moss Warranty Act Claim (Count 1)

           Despite asserting a nationwide-class Magnuson-Moss Warranty Act claim, Plaintiffs assert

    breach of implied warranty claims under the laws of only 14 states. For the reasons fully explained

    in the Puhalla Order, the nationwide-class Magnuson-Moss Warranty Act claim in Count 1 is

    DISMISSED for lack of standing. See In re Takata Airbag Prods. Liab. Litig., --- F. Supp. 3d --

    -, 2020 WL 2764196, at *24 (“Because standing is a claim-specific determination and implied

    warranty claims under the [Magnuson-Moss Warranty] Act ‘arise out of and are defined by’ state

    law, the Court finds that the named-Plaintiffs lack standing to represent putative class members of

    states for which there are no breach of implied warranty claims.”). Furthermore, Count 1 is

    dismissed in its entirety because—unlike the nationwide-class common-law claims—Plaintiffs

    explicitly assert that “[i]n the event the Court declines to certify a Nationwide Consumer Class

    under the Magnuson-Moss Warranty Act,” they assert statewide-class breach of implied warranty

    claims under the laws of several states. (D.E. 2758 at ¶¶ 326, 334, 406, 549, 555, 608, 636, 642,

    675, 703, 740, 771, 823, 857, 888.) Because Count 1 is dismissed for lack of standing, the Court

    need not address FCA’s separate argument regarding the 100-plaintiff requirement. The Court

    will now address the state breach of implied warranty claims.




                                                   - 39 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 40 of 45



           2.      Statewide-Class Breach of Implied Warranty Claims (Counts 10–11, 15, 23,
                   26, 28–29, 33, 41, 44, and 46)

           Plaintiffs assert breach of implied warranty claims under laws of Arkansas, California,8

    Maryland, Massachusetts, Michigan, Mississippi, Missouri, New Jersey, New York,

    North Carolina, Pennsylvania, South Carolina, and Texas.          FCA argues that the statute of

    limitations bars certain implied warranty claims under the laws of Arkansas, California, Maryland,

    Michigan, Mississippi, Missouri, New Jersey, North Carolina, Pennsylvania, and Texas. FCA also

    argues that the implied warranty claims under New York and North Carolina law should be

    dismissed for lack of privity; because Plaintiffs do not dispute this argument and agree to dismiss

    Counts 36 and 38, these claims are DISMISSED.

           As explained in the Puhalla and Whitaker Orders, fraudulent concealment tolling applies

    in Arkansas, California, Michigan, Mississippi, Missouri, New Jersey, Pennsylvania, and Texas.

    (See In re Takata Airbag Prods. Liab. Litig., --- F. Supp. 3d ---, 2020 WL 2764196, at *25

    (Arkansas, California, Michigan, Mississippi, New Jersey, Pennsylvania, and Texas); D.E. 3838

    at 29 (Missouri).) The only states left unaccounted for here, Maryland and North Carolina, also

    recognize fraudulent concealment tolling. See Doll v. Ford Motor Co., 814 F. Supp. 2d 526, 536

    (D. Md. 2011) (quoting Md. Code. Ann., Cts. & Jud. Proc. § 5–203)); Friedland, 509 S.E. 2d at

    797 (citing Connor, 84 S.E. 2d 175; Stallings, 394 S.E. 2d 212).

           Here, as explained above, Plaintiffs assert numerous allegations detailing FCA’s

    knowledge of the risks posed by the Takata airbags installed in their vehicles, their alleged failure



           8
             Plaintiffs asserts two claims under California’s Song-Beverly Consumer Warranty Act
    (Counts 11 and 15). Finding no discernable difference between these two claims, Count 15 is
    DISMISSED as duplicative. See Kuchenbecker v. Johnson & Johnson, No. 19-61712-CIV, 2019
    WL 4416079, at *2 (S.D. Fla. Sept. 16, 2019) (“To promote judicial economy, a court should
    dismiss claims that are duplicative of other claims.”) (citations and internal quotations omitted).


                                                   - 40 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 41 of 45



    to fully investigate or disclose the seriousness of the issue to consumers or regulatory authorities,

    and their continued selling and leasing of vehicles installed with Takata airbags. See supra

    Sec.III.C.1.a–c. Viewing these allegations in the light most favorable to Plaintiffs, as the Court

    must at this stage, the Court finds that fraudulent concealment tolling applies to the breach of

    implied warranty claims.

           3.      Conclusion

           In sum, Counts 1, 15, 36, and 38 are DISMISSED, and the state breach of implied warranty

    claims in Counts 10–11, 23, 26, 28–29, 33, 41, 44, and 46 will proceed.

    F.     SALE ORDER BAR

           Finally, FCA urges that all the claims of the named-Plaintiffs who own vehicles

    manufactured by Chrysler LLC (“Old Chrysler”)—not FCA—are barred by the bankruptcy Sale

    Order governing FCA’s acquisition of certain of Old Chrysler’s assets.9 FCA argues that its

    liability for vehicles manufactured by Old Chrysler and sold prior to the closing date of the Sale

    Order is “limited to certain expressly Assumed Liabilities,” as defined in the Master Transaction

    Agreement. Plaintiffs insist that the Sale Order does not bar any of these claims because these

    Plaintiffs purchased their vehicles after the Sale Order closed, and because their claims are

    premised on FCA’s post-closing wrongful conduct.

           The moving papers frame the issue as all or nothing.           But the Master Transaction

    Agreement expressly delineates both “Assumed Liabilities” and “Excluded Liabilities.”

    (See D.E. 2989-2 at 69–72.) For instance, Sections 2.08(g) and 2.08(h) list as Assumed Liabilities

    “all Liabilities pursuant to product warranties, product returns and rebates on vehicles sold by


           9
             In June 2009, FCA purchased substantially all of Old Chrysler’s assets pursuant to a Sale
    Motion and Purchase Agreement that was approved by the United States Bankruptcy Court for the
    Southern District of New York. (D.E. 2758 at ¶ 3.)


                                                   - 41 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 42 of 45



    Sellers prior to the Closing” and “all Product Liability Claims arising from the sale after the

    Closing of Products or Inventory manufactured by Sellers or their Subsidiaries in whole or in part

    prior to the Closing.” Id. at 70. And Sections 2.09(i) and 2.09(j) list as Excluded Liabilities “all

    Product Liability Claims arising from the sale of Products or Inventory prior to the Closing” and

    “all Liabilities in strict liability, negligence, gross negligence or recklessness for acts or omissions

    arising prior to or ongoing at the Closing.” See id. at 71. It follows from these definitions that

    application of the Sale Order is claim specific. See In re Old Carco LLC, 492 B.R. 392, 403–06

    (Bankr. S.D.N.Y. 2013) (deciding separately whether the claims for breach of implied warranty,

    and the claims for negligence under various theories of liability, were barred by the Sale Order).

           Although FCA argues in a footnote that liability for fraud, failure to warn, and breach of

    implied warranty are not Assumed Liabilities under the Master Transaction Agreement, FCA’s

    Reply does not sufficiently address Plaintiffs’ core contention that FCA’s post-closing wrongful

    conduct is actionable—a contention supported by interpretive case law. See In re Old Carco LLC,

    582 B.R. 838, 845 (Bankr. S.D.N.Y. 2018) (“At bottom, a post-Closing breach of an independent

    duty gives rise to a post-Closing right to payment, and the ‘free and clear’ provisions of the Sale

    Order cannot cut off New Chrysler’s liability for its own wrongful, post-Closing conduct.”)

    (emphasis added and citation omitted); Castleman v. FCA US LLC, No. 2:18-cv-00342-JNP-

    PMW, 2019 WL 1406611, at *4 (D. Utah Mar. 28, 2019) (“The Sale Order is not so broad as to

    preclude FCA’s liability for post-Sale duty to warn.”); Holland v. FCA U.S. LLC, No. 1:15 CV

    121, 2015 WL 5172996, at *5 (N.D. Ohio Sept. 3, 2015) (“[T]his case is not one that argues

    liability simply because FCA is a successor to Old Chrysler, but rather whether FCA had a duty to

    act based knowledge it acquired and actions it took post Sale Order . . . .”).

           Plaintiffs’ post-closing conduct argument highlights the claim-specific nature of the



                                                     - 42 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 43 of 45



    Sale Order analysis, and FCA’s ensuing failure to respond to this argument seals the Court’s

    refusal to dismiss any of Plaintiffs’ claims under the Sale Order.10

            In the end, holding aside whether Plaintiffs can state certain claims for post-closing

    wrongful conduct, they will ultimately have to prove at summary judgment or trial that FCA’s

    post-closing conduct was a proximate cause of their economic losses. See Castleman v. FCA US

    LLC, 2019 WL 1406611, at *6 (“[T]he court would have to determine whether the post-Closing

    or pre-Closing conduct was the proximate cause of [plainitff’s] harm. But the question of

    proximate cause is a question reserved for the fact finder. Accordingly, it is not appropriately

    decided at the motion to dismiss stage.”) (citing In re Old Carco LLC, 582 B.R. at 846

    (“[A]ssuming that the Plaintiff can assert legally sufficient claims based solely on New Chrysler’s

    post-Closing wrongful conduct, the question of what proximately caused the Decedents’ fatal

    injuries is for the factfinder.”)).

            For now, the Court declines to dismiss any of the Plaintiffs’ claims under the Sale Order.

    FCA may, however, renew claim-specific arguments at summary judgment.

                                              CONCLUSION

            For all the reasons explained above, it is

            ADJUDGED that FCA’s Motion to Dismiss is GRANTED IN PART as follows:

                 •   The nationwide-class Magnuson-Moss Warranty Act claim (Count 1) is
                     DISMISSED in full;




            10
              The Court notes that the definitions of Assumed Liabilities and Excluded Liabilities in
    the Master Transaction Agreement were subsequently amended. See In re Old Carco LLC, 492
    B.R. at 396. The parties’ briefing makes no mention of these amendments and only provides the
    Court with Amendment No. 1. Although it ultimately may not be relevant to the parties’
    arguments, it appears that Amendment No. 4 “expanded the category of Assumed Liabilities to
    include certain product liability claims.” See id. at 396 & n.8.


                                                    - 43 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 44 of 45



              •   The statewide-class breach of implied warranty claims under the laws of
                  Indiana, New York, and North Carolina (Counts 22, 36, and 38), and the
                  duplicative claim under California law (Count 15), are DISMISSED;

              •   The statewide-class statutory consumer protection claims under the laws of
                  Alabama, Florida, Indiana, and Pennsylvania (Counts 7, 16, 21, and 40) are
                  DISMISSED in full, and the claims under the laws of California, Georgia,
                  and Illinois (Counts 12, 18, and 20) are DISMISSED only to the extent they
                  seek damages;

              •   The fraud claim (Count 4) is DISMISSED as to named-Plaintiffs
                  Arlen Sturgis (Mississippi), and T’Keya Cooper, Jamelle Lowery, and
                  Michael McClellion (South Carolina), and as to all putative class members
                  whose fraud claims are governed under the laws of Alabama, Florida,
                  Indiana, Mississippi, and South Carolina;

          •       The unjust enrichment claim (Count 5) is DISMISSED as to all putative
                  class members whose unjust enrichment claims are governed under the laws
                  of Alabama, Arizona, Florida, Indiana, Maryland, Mississippi, New Jersey,
                  North Carolina, and Ohio, and as to these named-Plaintiffs:
                  Laurie Reynolds (Arizona); Ronaldo Maldia (California); Daniel Dwinnells
                  (Maryland); Michael Eikenberry, Kenneth Fischer, Deborah Hillyer,
                  Dave Krzeminski, and Elizabeth Washington (Michigan); Arlen Sturgis
                  (Mississippi); Gene Marsilio (New Jersey); Laquintha O’Neal and
                  Terrie Swanson (North Carolina); Victoria Lykins and Reginald Price
                  (Ohio); Jamelle Lowery (South Carolina); and Bridget Boyd (Texas); and

          •       The negligence claim (Count 6) is DISMISSED as to all named-Plaintiffs
                  whose negligence claims are governed under the laws of Alabama, Arizona,
                  Florida, Georgia, Indiana, Mississippi, Missouri, New Jersey, New York,
                  Ohio, and Texas, and as to all putative class members whose negligence
                  claims are governed under the laws of these states.

          Furthermore, the Motion to Dismiss is DENIED as to the following claims, which will

    proceed to summary judgment:

              •   The statewide-class statutory consumer protection and breach of implied
                  warranty claims in Counts 8–14, 17–20, 23–35, 37, 39, and 41–46;

              •   Claims for fraud (Count 4) asserted by all named-Plaintiffs whose claims
                  are governed under the laws of Arizona, Arkansas, California, Georgia,
                  Illinois, Maryland, Massachusetts, Michigan, Missouri, New Jersey, New
                  York, North Carolina, Ohio, and Texas;




                                                - 44 -
Case 1:14-cv-24009-FAM Document 1653 Entered on FLSD Docket 06/01/2020 Page 45 of 45




               •   Claims for unjust enrichment (Count 5) asserted by these named-Plaintiffs:
                   Cathy Parker and Bobbie Simmons (Arkansas); Rushelle Gonder and
                   Pedro Lucero (California); Michelle Gibson and Debrah Johnson (Georgia);
                   John Fuesting and Priscilla Fuesting (Illinois); Carla Campagnone
                   (Massachusetts); Randy Nielsen (Michigan); Jason Williams (Missouri);
                   Rmzy Abdallah (New York); Marcia Griffith (Pennsylvania);
                   T’Keya Cooper (South Carolina); and Shanna Moore (Texas); and

               •   Claims for negligence (Count 6) asserted by these named-Plaintiffs: Cathy
                   Parker and Bobbie Simmons (Arkansas) and Daniel Dwinnells (Maryland).

           It is further

           ADJUDGED that FCA must answer the remaining claims in the Boyd Complaint no later

    than July 23, 2020.

           DONE AND ORDERED in Chambers at Miami, Florida, this 1st of June 2020.




                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

    Copies furnished to:

    Counsel of Record




                                                 - 45 -
